5 N.J. 434 (1950)
75 A.2d 923
HUDSON & MANHATTAN RAILROAD COMPANY, ET AL., PROSECUTORS-APPELLANTS,
v.
CITY OF JERSEY CITY, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued October 2, 1950.
Decided October 23, 1950.
Mr. John Warren argued the cause for the appellants (Mr. Aaron A. Melniker, Messrs. Carpenter, Gilmour & Dwyer, Mr. Nicholas S. Rago and Mr. Sydney L. Jacobs, attorneys).
Mr. Thomas J. Brogan argued the cause for the respondent (Mr. John B. Graf, attorney).
PER CURIAM.
The judgment under review is affirmed for the reasons expressed in the opinion of Judge Jacobs in the Superior Court, Appellate Division.
For affirmance  Chief Justice VANDERBILT, and Justices CASE, HEHER, OLIPHANT, WACHENFELD, BURLING and ACKERSON  7.
For reversal  None.